United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
U.S. POSTAL SERVICE, KILMER
PROCESSING & DISTRIBUTION CENTER,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-997
Issued: November 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2008 appellant, through his attorney, filed a timely appeal from a
September 25, 2007 decision of an Office of Workers’ Compensation Programs’ hearing
representative finding that he had not established a pulmonary condition due to his federal
employment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
developed a pulmonary condition due to exposure to dust and fumes in the course of his federal
employment.
FACTUAL HISTORY
On June 25, 2001 appellant, then a 38-year-old mail handler, filed an occupational
disease claim alleging that he developed a respiratory condition due to exposures to dust and

fumes at the employing establishment. In a letter dated July 16, 2001, the Office requested
additional factual and medical evidence. It allowed 30 days for a response.
Dr. Iris G. Udasin, Board-certified in preventative medicine, completed a report on
March 20, 2001 noting appellant’s symptoms of a persistent need to clear his throat and
increased phlegm production. Appellant’s symptoms were suggestive of possible post-nasal drip
and that spirometry revealed a moderate restrictive deficit. Dr. Udasin stated that it was
“possible” that appellant’s symptoms were an allergic or irritant response to dust inhalation from
workplace exposures.
Dr. Grace Ziem, a specialist in occupational medicine, completed a note on
June 19, 2002. She stated that appellant had an “occupational disease” which was aggravated by
his work environment. Dr. Ziem identified problems with the employing establishment building
where appellant worked, including idling diesel vehicles, infrequent maintenance of the heating,
ventilation and air conditioning (HVAC) system as well as asbestos in the floor. On July 19,
2001 she described appellant’s symptoms of skin itching, nasal itching and throat irritation as
well as congestion and mucous, cough with phlegm and sleep disturbance. Dr. Ziem attributed
his symptoms to diesel exhaust, a poorly maintained HVAC, solvents from inks and cleaning
chemicals. She diagnosed reactive airway disease, increased chronic fatigue and mild toxic
encephalopathy and attributed these conditions to appellant’s occupational exposures.
In a letter dated July 24, 2001, the employing establishment stated that a March 22, 2001
study established that there was no formaldehyde at the employing establishment. Furthermore,
asbestos and nuisance dust were found to be well below the permissible exposure limits.
William Luckerman, a safety specialist, completed two tests for formaldehyde at the employing
establishment on March 22, 2001 and both were negative. The employing establishment alleged
that the HVAC was found to be satisfactory and that there were no health issues presenting a
hazard to employees at the facility. A February 23, 2000 report from the Louis Berger Group
found that asbestos and nuisance dust were below the permissible exposure limits established by
the Occupational Safety and Health Administration (OSHA). The Louis Berger Group also
found that the HVAC was satisfactory, except for a relatively low humidity and that there was no
current hazard to the employees.
Appellant submitted a narrative statement alleging that he developed difficulty breathing,
phlegm and chest congestion due to exposure to smoke, fumes and dust at the employing
establishment.
The Office referred appellant, a statement of accepted facts and a list of questions to
Dr. John Penek, a Board-certified pulmonologist, for a second opinion evaluation on
November 8, 2001. In a January 23, 2002 report, Dr. Penek found that appellant’s lungs were
clear to asculation and percussion and that a January 9, 2002 pulmonary function test
demonstrated “very mild obstructive lung disease with an equivocal response to inhaled
bronchodilators and normal oxygenation.” He diagnosed asthma bronchitis with intermittent
bronchospasm and noted that appellant’s pulmonary function test showed mild and equivocal
impairment. Dr. Penek recommended additional worksite air quality testing. He noted that away
from work appellant was completely recovered without significant residual respiratory
symptoms.

2

By decision dated March 13, 2002, the Office denied appellant’s claim finding that
Dr. Penek’s report did not support an employment-related respiratory condition. Dr. Penek
submitted an additional report on March 27, 2002 and stated that appellant did not require
ongoing treatment as his respiratory problem was in remission and his pulmonary function test
demonstrated no abnormality and no respiratory impairment. He noted, however, that, if
appellant returned to work at the employing establishment, then additional testing of the
employing establishment would be necessary.
Appellant, through his attorney, requested an oral hearing on April 1, 2002. He
submitted a May 22, 2002 report from Dr. Ziem, who reviewed his spirometry testing of
April 18, 2001 and January 9, 2002 and concluded that, while his larger airways were normal, he
demonstrated small airway flow reduction. Dr. Ziem diagnosed permanent reactive airway
disease and toxic encephalopathy.
In an April 18, 2003 decision, the hearing representative found that the Office should
obtain environmental testing results, amend the statement of accepted facts and request a
supplemental report from Dr. Penek addressing the causal relationship between appellant’s
diagnosed condition and his environmental employment exposures.
Appellant submitted a February 6, 2003 report from Dr. Ziem, who diagnosed significant
reactive airway disease exacerbated by exposure to irritants and volatile organic compounds.
Dr. Ziem repeated the finding of significant reduction in small airways and breathing capacity.
She stated that appellant was totally and permanently disabled from work at the employing
establishment and any work around “irritants, pollutants, combustions products and other
toxins.”
The employing establishment submitted additional testing documentation on
June 24, 2003. In a letter dated July 21, 2003, the Office requested a supplemental report from
Dr. Penek based on this information. On October 19, 2003 Dr. Penek stated that he wished to
reexamine appellant before providing an opinion. In a report dated November 6, 2003, he noted
reviewing all the evidence presented including the amended statement of accepted facts and the
environmental testing results. Dr. Penek stated that appellant reported that he was currently free
of respiratory symptoms and did not have to use his albuterol inhaler. Appellant noted
occasional transient throat irritation but denied cough, dyspnea or other respiratory symptoms.
Dr. Penek opined, “[T]here is no current respiratory impairment or disability in [appellant’s]
situation. Based on the OSHA air quality studies as well as the evaluation of the Environmental
and Occupational Health Sciences Institute, I do not believe, based on the current material
reviewed that ongoing disability is justified in this patient.” He further opined that appellant’s
pulmonary condition was not caused or aggravated by his employment exposures and that
appellant was capable of returning to work at the date-of-injury position.
By decision dated November 24, 2003, the Office denied appellant’s claim based on
Dr. Penek’s reports.
At the oral hearing on August 31, 2004, appellant submitted a report from Dr. Ziem dated
September 14, 2004. Dr. Ziem noted appellant’s history of injury and stated that he developed
tightness in the chest, wheezing, sinus, nose and throat discomfort and hoarseness around

3

irritants. She found that neurocognitive testing demonstrated reduced attention span and
concentration as well as reduced short-term memory. Dr. Ziem opined that appellant was
exposed to a wide mixture of chemicals such as diesel exhaust, solvents from inks and mail with
scented products in a very dangerous combination at the employing establishment. She
diagnosed persistent reactive upper and lower airway disease, toxic encephalopathy and neural
sensitization and opined that these conditions were the result of an occupational disease.
By decision dated November 29, 2004, the hearing representative set aside the
November 24, 2003 decision of the Office and remanded the claim for additional development of
the medical evidence in the form of a supplemental report from Dr. Penek addressing whether
appellant ever had a pulmonary condition due to his employment exposures.
Dr. Penek completed a report on August 25, 2005. He reviewed the statement of
accepted facts as well as the medical evidence of record. Dr. Penek noted that appellant reported
feeling short of breath in confined areas. He noted that appellant took no medications and had no
exercise limitations. Dr. Penek stated that appellant’s pulmonary function test was totally within
normal limits. He stated, “I believe that it is extremely unlikely that there ever was respiratory
impairment during his employment. This is particularly likely in view of the submissions of all
onsite studies that have refuted the patient’s as well as Dr. Ziem’s contention that there was
significant exposure on the worksite.” Dr. Penek noted that appellant may have experienced a
nonemployment-related asthmatic-bronchitic disorder with no worksite precipitating factor. He
further disagreed with Dr. Ziem’s opinions stating that her conclusions were spurious and false.
By decision dated September 19, 2005, the Office denied appellant’s claim based on
Dr. Penek’s reports.
Appellant, through his attorney, requested an oral hearing on
September 21, 2005. By decision dated May 8, 2006, the hearing representative set aside the
September 19, 2005 decision finding that there was an unresolved conflict of medical opinion
between Drs. Panek and Ziem.
On January 30, 2007 the Office referred appellant, a statement of accepted facts and a list
of specific questions for an impartial medical examination with Dr. Monroe Karetzky, a Boardcertified pulmonologist of professorial rank.1 In a February 15, 2007 report, Dr. Karetzky
reviewed appellant’s history of injury and medical treatment. He reported findings on physical
examination, pulmonary function testing and chest x-ray. Dr. Karetzky found that appellant’s
testing revealed no abnormalities and stated that there was a lack of objective findings of
respiratory impairment. He stated, “I therefore conclude with a reasonable degree of medical
certainty that [appellant] has no pulmonary disease and no demonstrable objective evidence to
support a pulmonary disability. Moreover, there is no objective evidence that the claimant ever
suffered from a pulmonary or respiratory condition.”
By decision dated March 5, 2007, the Office denied appellant’s claim for a pulmonary
disease relying on Dr. Karetzky’s impartial medical examination. On March 12, 2007 appellant,
through his attorney, requested an oral hearing. His attorney appeared at the oral hearing on
July 17, 2007 and argued that Dr. Heyman’s report should have been excluded from the record.
1

The record reveals that appellant was initially referred to Dr. Norman Heyman, a Board-certified orthopedic
surgeon.

4

Counsel also disagreed with Dr. Karetzky’s findings, contending that he failed to support his
conclusion that appellant had never experienced a pulmonary condition.
In a September 25, 2007 decision, the Office hearing representative found that
Dr. Karetzky’s report was entitled to the special weight of the medical evidence and established
that appellant did not develop a pulmonary condition due to his employment. She further found
that it was not necessary to exclude Dr. Heyman’s report.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of a disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.2
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination.3 The
implementing regulation states that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician of an Office
medical adviser or consultant, the Office shall appoint a third physician to make an examination.
This is called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has had no prior connection with the case.4 It is well established
that, when a case is referred to an impartial medical specialist for the purpose of resolving a
conflict, the opinion of such specialist, if sufficiently well rationalized and based on proper
factual and medical background must be given special weight.5
The Board has required the exclusion of medical reports only if: (1) the physician
selected for a referee examination is regularly involved in performing fitness-for-duty
examination for the claimant’s employing agency; (2) a second referee specialist’s report is
requested before the Office has attempted to clarify the original referee specialist’s report; (3) a
medical report is obtained through telephone contact or submitted as a result of such contact; and

2

Solomon Polen, 51 ECAB 341, 343-44 (2000).

3

5 U.S.C. §§ 8101-8193, 8123.

4

20 C.F.R. § 10.321.

5

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

5

(4) a medical report is obtained as a result of leading questions to the physician in either the
referee or second opinion context.6
ANALYSIS
In support of his claim for a pulmonary condition, appellant submitted reports from
Dr. Ziem, a specialist in occupational medicine, who diagnosed reactive airway disease and toxic
encephalopathy due to employment-related exposures to dust and fumes. The Office referred
appellant for a second opinion evaluation with Dr. Penek, a Board-certified pulmonologist, who
opined that appellant did not have an employment-related pulmonary condition. Due to the
disagreement between appellant’s physician, Dr. Ziem, and the Office referral physician,
Dr. Penek, the Office referred appellant to an impartial medical examiner.
The Office initially referred appellant to Dr. Heyman, a Board-certified orthopedic
surgeon, for an impartial medical examination. However, it determined that Dr. Heyman was not
an appropriate specialist to resolve the conflict of medical evidence and referred appellant to
Dr. Karetzky, a Board-certified pulmonologist. Appellant’s attorney argued at the July 17, 2007
oral hearing that Dr. Heyman’s report should be excluded from the record. As noted, the
Office’s procedures and the Board require the exclusion of medical evidence only in a limited set
of circumstances. In this case, there is no evidence that Dr. Heyman regularly performed fitnessfor-duty examinations, or that clarification of his report would be sufficient to resolve the
conflict, or that telephone contact occurred or that the Office utilized leading questions in
obtaining the findings of the report. Therefore, the Office properly declined to exclude
Dr. Heyman’s report from the record.
Dr. Karetzky has the appropriate training in pulmonary medicine necessary to resolve the
issue in this case, whether appellant developed a pulmonary condition as a result of his
employment exposures to dust and fumes. In a February 15, 2007 report, Dr. Karetzky reviewed
the medical evidence and the statement of accepted facts. He listed findings on physical
examination and diagnostic studies, including chest x-ray and pulmonary function testing. Based
on this information, Dr. Karetzky concluded that appellant did not sustain any pulmonary disease
based on the objective evidence. The Board finds that Dr. Karetzky’s report is entitled to the
weight of the medical evidence. Dr. Karetzky submitted a thorough report discussing appellant’s
previous medical testing and well as the results of testing contemporaneous with his February 15,
2007 report. He noted that appellant’s findings were normal and as such there was no evidence
of a current or previous pulmonary condition. Dr. Karetzky provided the medical reasoning that
as there were no objective findings on physical examination or pulmonary function tests,
appellant’s claim for a pulmonary condition was not supported.
CONCLUSION
The Board finds that appellant has not established that he developed a pulmonary
condition due to his employment-related exposures to dust or fumes.

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.6 (March 2005).

6

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

